LENT, J.,
concurring.
I believe that the early cases, Saylor v. Enterprise Electric Co., 106 Or 421, 212 P 477 (1923), and Turnidge v. Thompson, 89 Or 637, 175 P 281 (1918), do hold, as the majority says, that in order for the Employers’ Liability Act to be applicable the plaintiff must be the employee of someone or claiming by reason of an employee’s injury or death. I believe, however, that those cases were wrongly decided. The text of *476the statute has never been limited to recovery by employees only.
There was no reason for this court in those early cases to resort to arguments in the Voters’ Pamphlet to understand the clear meaning of the text of the new statute. This court should have applied the statute according to its clear meaning as expressed in the words chosen by the proponents to become a part of the law of the state. If that meaning were .not satisfactory to the people or their elected representatives in the legislative department of state government, the statute could have been amended. For whatever reason, however, this ■court arrogated unto itself amendment of the new statute in the guise of interpretation.
Unfortunately, I feel bound to respect that interpretation because of the rule of stare decisis. State v. White, 303 Or 333, 348, 736 P2d 552 (1987). For that reason only, I concur.